      Case: 1:20-cv-02494 Document #: 1 Filed: 04/23/20 Page 1 of 19 PageID #:1




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS

                                                        CASE NO.:
HOWARD COHAN,

       Plaintiff,

vs.                                                     INJUNCTIVE RELIEF SOUGHT

WOODFIELD HOSPITALITY, LLC,
d/b/a HYATT REGENCY SCHAUMBURG,
CHICAGO,

      Defendant.
____________________________________/

                                          COMPLAINT

       Plaintiff, HOWARD COHAN (“Plaintiff”), by and through undersigned counsel, hereby

files this Complaint and sues WOODFIELD HOSPITALITY, LLC d/b/a HYATT REGENCY

SCHAUMBURG, CHICAGO (“Defendant”) for declaratory and injunctive relief, attorneys’

fees, expenses and costs (including, but not limited to, court costs and expert fees) pursuant to 42

U.S.C. §12182 et. seq., and the 2010 Americans with Disabilities Act (“ADA”) and alleges as

follows:


                                 JURISDICTION AND VENUE

       1.      This Court is vested with original jurisdiction over this action pursuant to 28

U.S.C. §1331 for Plaintiff’s claims arising under Title 42 U.S.C. §12182 et. seq., based on

Defendant’s violations of Title III of the ADA. See also 28 U.S.C. §§2201 and 2202 as well as

the 2010 ADA Standards.

       2.      Venue is proper in this Court, pursuant to 28 U.S.C. §1391(B) and the Internal

Operating Procedures for the United States District Court for the Northern District of Illinois in

that all events giving rise to the lawsuit occurred in Cook County, Illinois.

                                                 1
      Case: 1:20-cv-02494 Document #: 1 Filed: 04/23/20 Page 2 of 19 PageID #:2




                                                PARTIES

        3.       Plaintiff, HOWARD COHAN is a resident of the state of Florida residing in Palm

Beach County, Florida, and is otherwise sui juris.

        4.       Upon information and belief, Defendant is the lessee, operator, owner and/or

lessor of the Real Property, which is subject to this lawsuit, and is located at 1800 E. Golf Road,

Schaumburg, Illinois 60173 (“Premises”) and is the owner of the improvements where the

Premises is located.

        5.       The Premises is a place of public accommodation.

        6.       Defendant is authorized to conduct, and is in fact conducting, business within the

state of Illinois.

        7.       Plaintiff is an individual with numerous permanent disabilities including severe

spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical

spine with nerve root compromise on the right side; a non-union fracture of the left acromion

(shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right

knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe

basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms

cause sudden onsets of severe pain and substantially limit Plaintiff’s major life activities.

        8.       At the time of Plaintiff’s visits to the Premises on September 26, 2018 and May

23, 2019 (and prior to instituting this action), Plaintiff suffered from a “qualified disability”

under the ADA and required the use of a handicap parking space and the use of other means of

accessibility for persons with disabilities. Plaintiff personally visited the Premises, but was




                                                   2
      Case: 1:20-cv-02494 Document #: 1 Filed: 04/23/20 Page 3 of 19 PageID #:3




denied full and equal access and full and equal enjoyment of the facilities, services, goods and

amenities within the Premises, even though he would be classified as a “bona fide patron”.

        9.      Plaintiff, in his individual capacity, will absolutely return to the Premises in the

near future and avail himself to the services offered at the Premises when Defendant modifies the

Premises or modifies the policies and practices to accommodate individuals who have physical

disabilities. Plaintiff frequently travels to Illinois and averages at least two (2) to three (3) trips

per year for the past ten (10) years.

        10.     Plaintiff is continuously aware of the violations at Defendant’s Premises and is

aware that it would be a futile gesture to return to the Premises as long as those violations exist,

and Plaintiff is not willing to suffer additional discrimination.

        11.     Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

result of Defendant’s discrimination until Defendant is compelled to comply with the

requirements of the ADA.

        12.     Plaintiff would like to be able to be a patron of the Premises in the near future and

be able to enjoy the goods and services that are available to the able-bodied public, but is

currently precluded from doing so as a result of Defendant’s discriminatory conduct as described

herein. Plaintiff will continue to be precluded from using the Premises until corrective measures

are taken at the Premises to eliminate the discrimination against persons with physical

disabilities.

        13.     Completely independent of his personal desire to have access to this place of

public accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the

purpose of discovering, encountering and engaging discrimination against the disabled in public

accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff



                                                  3
      Case: 1:20-cv-02494 Document #: 1 Filed: 04/23/20 Page 4 of 19 PageID #:4




personally visits the public accommodation; engages all of the barriers to access, or at least of

those that Plaintiff is able to access; tests all of those barriers of access to determine whether and

the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

discrimination; and subsequently returns to the Premises in the near future to verify its

compliance or non-compliance with the ADA and to otherwise use the public accommodation as

members of the able-bodied community are able to do. Independent of other subsequent visits,

Plaintiff also intends to visit the Premises regularly to verify its compliance or non-compliance

with the ADA, and its maintenance of the accessible features of the Premises. In this instance,

Plaintiff, in Plaintiff’s individual capacity and as a “tester”, visited the Premises, encountered

barriers to access at the Premises, engaged and tested those barriers, suffered legal harm and

legal injury and will continue to suffer such harm and injury as a result of the illegal barriers to

access and the violations of the ADA set forth herein. It is Plaintiff’s belief that said violations

will not be corrected without Court intervention, and thus Plaintiff will suffer legal harm and

injury in the near future.

        14.     Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

Defendant modifies the Premises or modifies the policies and practices to accommodate

individuals who have physical disabilities to confirm said modifications have been completed in

accordance with the requirements of the ADA.

              VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

        15.     Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 14

above as if fully stated herein.

        16.     On July 26, 1990, Congress enacted the ADA, 42 U.S.C. §12101 et. seq.

Commercial enterprises were provided one and a half (1.5) years from enactment of the statute to



                                                  4
     Case: 1:20-cv-02494 Document #: 1 Filed: 04/23/20 Page 5 of 19 PageID #:5




implement its requirements. The effective date of Title III of the ADA was January 26, 1992, or

January 26, 1993 if Defendant has ten (10) or fewer employees and gross receipts of $500,000.00

or less. See 42 U.S.C. §12182; see also 28 C.F.R. §36.508(a).

       17.      Congress found, among other things, that:

             a. some 43,000,000 Americans have one or more physical or mental disabilities, and

                this number shall increase as the population continues to grow older;

             b. historically, society has tended to isolate and segregate individuals with

                disabilities and, despite some improvements, such forms of discrimination against

                disabled individuals continue to be a pervasive social problem, requiring serious

                attention;

             c. discrimination against disabled individuals persists in such critical areas as

                employment, housing, public accommodations, transportation, communication,

                recreation, institutionalization, health services, voting and access to public

                services and public facilities;

             d. individuals with disabilities continually suffer forms of discrimination, including

                outright intentional exclusion, the discriminatory effects of architectural,

                transportation, and communication barriers, failure to make modifications to

                existing facilities and practices, exclusionary qualification standards and criteria,

                segregation, and relegation to lesser services, programs, benefits, or other

                opportunities; and

             e. the continuing existence of unfair and unnecessary discrimination and prejudice

                denies people with disabilities the opportunity to compete on an equal basis and to

                pursue those opportunities for which our country is justifiably famous, and costs



                                                  5
      Case: 1:20-cv-02494 Document #: 1 Filed: 04/23/20 Page 6 of 19 PageID #:6




                 the United States billions of dollars in unnecessary expenses resulting from

                 dependency and nonproductivity.

42 U.S.C. §12101(a)(1)-(3),(5) and (9).

        18.      Congress explicitly stated that the purpose of the ADA was to:

              a. provide a clear and comprehensive national mandate for elimination of

                 discrimination against individuals with disabilities;

              b. provide clear, strong, consistent, enforceable standards addressing discrimination

                 against individuals with disabilities; and

              c. invoke the sweep of congressional authority, including the power to enforce the

                 fourteenth amendment and to regulate commerce, in order to address the major

                 areas of discrimination faced on a daily basis by people with disabilities.

42 U.S.C. §12101(b)(1)(2) and (4).

        19.      Pursuant to 42 U.S.C. §12182(7), 28 CFR §36.104 and the 2010 ADA Standards,

Defendant’s Premises is a place of public accommodation covered by the ADA by the fact it

provides services to the general public and must be in compliance therewith.

        20.      Defendant has discriminated, and continues to discriminate against Plaintiff and

others who are similarly situated by denying access to and full and equal enjoyment of goods,

services, facilities, privileges, advantages and/or accommodations located at the Premises, as

prohibited by 42 U.S.C. §12182, and 42 U.S.C. §12101 et. seq., and by failing to remove

architectural barriers pursuant to 42 U.S.C. §12182(b)(2)(A)(iv).

        21.      Plaintiff has visited the Premises and has been denied full and safe equal access to

the facilities, and therefore suffered an injury in fact.




                                                    6
      Case: 1:20-cv-02494 Document #: 1 Filed: 04/23/20 Page 7 of 19 PageID #:7




       22.      Plaintiff will return to the Premises in the near future and enjoy the goods,

services, facilities, privileges, advantages and/or accommodations at the Premises on a planned,

or a spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by

Defendant’s failure and refusal to provide persons with disabilities with full and equal access to

its facilities at the Premises. Therefore, Plaintiff continues to suffer from discrimination and

injury due to the architectural barriers that are in violation of the ADA.

       23.      Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the

Department of Justice, Office of the Attorney General promulgated Federal Regulations to

implement the requirements of the ADA. See 28 CFR §36 and its successor the 2010 ADA

Accessibility Guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, under which

said Department may obtain civil penalties of up to $55,000.00 for the first violation and

$110,000.00 for each subsequent violation.1

       24.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against

Plaintiff as a result of, inter alia, the following specific violation found relating to the Lobby’s

Restroom:

             a. Providing a swinging door or gate with improper maneuvering clearance(s) due to

                a wall or some other obstruction that does not comply with the standards set forth

                in 2010 ADAAG §§404, 404.1, 404.2, 404.2.3, 404.2.4 and 404.2.4.1 and/or

                §§4.13, 4.13.3 and 4.13.6 of the 1991 ADA Standards.




1
  Effective April 1, 2014 the civil penalties were increased, based on inflation, from $55,000.00
to $75,000.00 for the first violation and from $110,000.00 to $150,000.00 for subsequent
violations. See 28 C.F.R. §§36 and 85.


                                                  7
Case: 1:20-cv-02494 Document #: 1 Filed: 04/23/20 Page 8 of 19 PageID #:8




    b. Failing to provide operable parts that are functional or are in the proper reach

       ranges as required for a person with a disability (missing stall handle) in violation

       of 2010 ADAAG §§309, 309.1, 309.3 and 309.4 and/or §§4.27, 4.27.3 and 4.27.4

       of the 1991 ADA Standards.

    c. Failing to provide sufficient clear floor space around a water closet without any

       obstructing elements in this space in violation of 2010 ADAAG §§603, 603.2,

       603.2.3, 604, 604.3 and 604.3.1 and/or §§4.16, 4.16.2, 4.22 and 4.22.3 of the 1991

       ADA Standards.

    d. Providing sinks and/or countertops greater than 34 inches high or providing the

       same without clear space underneath to allow for knee or toe clearance in

       violation of 2010 ADAAG §§305, 306, 306.2, 306.3, 606, 606.2 and 606.3 and/or

       §§4.32.3 and 4.32.4 of the 1991 ADA Standards.

    e. Providing grab bars of improper horizontal length or spacing on the back or side

       wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1, 604.5.2, 609 and 609.4

       and/or §§4.26 and 4.26.2 of the 1991 ADA Standards.

    f. Failing to provide toilet paper dispensers in the proper position in front of the

       water closet or at the correct height above the finished floor in violation of 2010

       ADAAG §§604, 604.7 and 309.4 and/or §4.16.6 of the 1991 ADA Standards.

    g. Failing to provide a coat hook within the proper reach ranges for a person with a

       disability in violation of 2010 ADAAG §§603, 603.4 and 308 and/or §§4.25.3,

       4.2.5 and 4.1.3 of the 1991 ADA Standards.

    h. Failing to provide proper signage for an accessible restroom or failure to redirect

       a person with a disability to the closest available accessible restroom facility in



                                         8
     Case: 1:20-cv-02494 Document #: 1 Filed: 04/23/20 Page 9 of 19 PageID #:9




                violation of 2010 ADAAG §§216, 216.2, 216.6, 216.8, 703, 703.1, 703.2, 703.5

                and 703.7.2.1 and/or §§4.30 and 4.30.1 of the 1991 ADA Standards.

             i. Failing to provide the correct opening width for a forward approach into a urinal,

                stall door or lavatory in violation of 2010 ADAAG §§305, 305.7.1, 404, 605.3

                and 606.2 and/or §§4.18.3 and 4.2.5 of the 1991 ADA Standards.

       25.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against

Plaintiff as a result of, inter alia, the following specific violations found in the Lower Level

Restroom at Sienna:

             a. Failing to provide operable parts that are functional or are in the proper reach

                ranges as required for a person with a disability (the lock does not function

                properly) in violation of 2010 ADAAG §§309, 309.1, 309.3 and 309.4 and/or

                §§4.27, 4.27.3 and 4.27.4 of the 1991 ADA Standards.

             b. Failing to provide operable parts that are functional or are in the proper reach

                ranges as required for a person with a disability (missing stall handle) in violation

                of 2010 ADAAG §§309, 309.1, 309.3 and 309.4 and/or §§4.27, 4.27.3 and 4.27.4

                of the 1991 ADA Standards.

             c. Failing to provide the proper spacing between a grab bar and an object projecting

                out of the wall (the toilet paper dispenser) in violation of 2010 ADAAG §§604,

                604.5, 604.5.1, 604.5.2, 609, 609.3 and 609.4 and/or §§4.16.4, 4.26 and 4.26.2 of

                the 1991 ADA Standards.

             d. Failing to provide the proper spacing between a grab bar and an object projecting

                out of the wall (grab bar is too close to the toilet plumbing) in violation of 2010



                                                  9
Case: 1:20-cv-02494 Document #: 1 Filed: 04/23/20 Page 10 of 19 PageID #:10




        ADAAG §§604, 604.5, 604.5.1, 604.5.2, 609, 609.3 and 609.4 and/or §§4.16.4,

        4.26 and 4.26.2 of the 1991 ADA Standards.

     e. Providing grab bars of improper horizontal length or spacing on the back or side

        wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1, 604.5.2, 609 and 609.4

        and/or §§4.26 and 4.26.2 of the 1991 ADA Standards.

     f. Failing to provide grab bars at 33 inches minimum and 36 inches maximum above

        the finished floor measured to the top of the gripping surface in violation of 2010

        ADAAG §§604, 604.5, 609 and 609.4 and/or §§4.17.6, 4.26 and 4.26.2 of the

        1991 ADA Standards.

     g. Failing to provide toilet paper dispensers in the proper position in front of the

        water closet or at the correct height above the finished floor in violation of 2010

        ADAAG §§604, 604.7 and 309.4 and/or §4.16.6 of the 1991 ADA Standards.

     h. Failing to provide a coat hook within the proper reach ranges for a person with a

        disability in violation of 2010 ADAAG §§603, 603.4 and 308 and/or §§4.25.3,

        4.2.5 and 4.1.3 of the 1991 ADA Standards.

     i. Failing to provide the water closet seat at the correct height above the finished

        floor in violation of 2010 ADAAG §§604 and 604.4 and/or §§4.16 and 4.16.3 of

        the 1991 ADA Standards.

     j. Failing to provide proper signage for an accessible restroom or failure to redirect

        a person with a disability to the closest available accessible restroom facility in

        violation of 2010 ADAAG §§216, 216.2, 216.6, 216.8, 703, 703.1, 703.2, 703.5

        and 703.7.2.1 and/or §§4.30 and 4.30.1 of the 1991 ADA Standards.




                                         10
    Case: 1:20-cv-02494 Document #: 1 Filed: 04/23/20 Page 11 of 19 PageID #:11




       26.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against

Plaintiff as a result of, inter alia, the following specific violation found relating to the Ramp

from the Elevator to Sienna:

             a. Failing to provide bilateral handrails on a ramp that has a rise greater than 6

                inches or in a horizontal projection greater than 72 inches in violation of 2010

                ADAAG §§405, 405.1, 405.8 and 505 and/or §§4.8, 4.8.1, 4.8.2 and 4.8.5 of the

                1991 ADA Standards.

       27.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against

Plaintiff as a result of, inter alia, the following specific violations found in the Restroom at the

end of Sapphire Pavilion near Mahogany:

             a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                exceeding the limits for a person with a disability in violation of 2010 ADAAG

                §§404, 404.1, 404.2, 404.2.9 and 309.4 and/or §4.13.11 of the 1991 ADA

                Standards.

             b. Failing to provide operable parts that are functional or are in the proper reach

                ranges as required for a person with a disability (door does not open properly) in

                violation of 2010 ADAAG §§309, 309.1, 309.3 and 309.4 and/or §§4.27, 4.27.3

                and 4.27.4 of the 1991 ADA Standards.

             c. Failing to provide operable parts that are functional or are in the proper reach

                ranges as required for a person with a disability (missing stall handle) in violation




                                                 11
Case: 1:20-cv-02494 Document #: 1 Filed: 04/23/20 Page 12 of 19 PageID #:12




        of 2010 ADAAG §§309, 309.1, 309.3 and 309.4 and/or §§4.27, 4.27.3 and 4.27.4

        of the 1991 ADA Standards.

     d. Failing to provide the proper insulation or protection for the plumbing or other

        sharp or abrasive objects under a sink or countertop (in the Accessible Stall and in

        the General Area of the Men’s Restroom) in violation of 2010 ADAAG §§606

        and 606.5 and/or §4.24.6 of the 1991 ADA Standards.

     e. Failing to provide the proper spacing between a grab bar and an object projecting

        out of the wall (the grab bar is too close to the toilet plumbing) in violation of

        2010 ADAAG §§604, 604.5, 604.5.1, 604.5.2, 609, 609.3 and 609.4 and/or

        §§4.16.4, 4.26 and 4.26.2 of the 1991 ADA Standards.

     f. Failing to provide the proper spacing between a grab bar and an object projecting

        out of the wall (the toilet paper dispenser) in violation of 2010 ADAAG §§604,

        604.5, 604.5.1, 604.5.2, 609, 609.3 and 609.4 and/or §§4.16.4, 4.26 and 4.26.2 of

        the 1991 ADA Standards.

     g. Failing to provide toilet paper dispensers in the proper position in front of the

        water closet or at the correct height above the finished floor in violation of 2010

        ADAAG §§604, 604.7 and 309.4 and/or §4.16.6 of the 1991 ADA Standards.

     h. Failing to provide a coat hook within the proper reach ranges for a person with a

        disability in violation of 2010 ADAAG §§603, 603.4 and 308 and/or §§4.25.3,

        4.2.5 and 4.1.3 of the 1991 ADA Standards.

     i. Failing to provide an additional accessible toilet compartment complying with

        2010 ADAAG §604.8.2 when there are six (6) or more water closets or urinals in




                                         12
    Case: 1:20-cv-02494 Document #: 1 Filed: 04/23/20 Page 13 of 19 PageID #:13




                 any combination in violation of 2010 ADAAG §§213, 213.3 and 213.3.1 and/or

                 §§4.22, 4.22.1, 4.22.4 and 4.23.4 of the 1991 ADA Standards.

       28.       Based on a preliminary inspection of the Premises, Defendant is in violation of 42

U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against

Plaintiff as a result of, inter alia, the following specific violations found in the Men’s Restroom

near Slate:

              a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                 exceeding the limits for a person with a disability in violation of 2010 ADAAG

                 §§404, 404.1, 404.2, 404.2.9 and 309.4 and/or §4.13.11 of the 1991 ADA

                 Standards.

              b. Failing to provide operable parts that are functional or are in the proper reach

                 ranges as required for a person with a disability (missing stall handle) in violation

                 of 2010 ADAAG §§309, 309.1, 309.3 and 309.4 and/or §§4.27, 4.27.3 and 4.27.4

                 of the 1991 ADA Standards.

              c. Failing to provide the proper insulation or protection for the plumbing or other

                 sharp or abrasive objects under a sink or countertop in violation of 2010 ADAAG

                 §§606 and 606.5 and/or §4.24.6 of the 1991 ADA Standards.

              d. Failing to provide grab bar(s) in violation of 2010 ADAAG §§604, 604.5, 609 and

                 609.4 and/or §§4.26 and 4.26.1 of the 1991 ADA Standards.

              e. Failing to provide toilet paper dispensers in the proper position in front of the

                 water closet or at the correct height above the finished floor in violation of 2010

                 ADAAG §§604, 604.7 and 309.4 and/or §4.16.6 of the 1991 ADA Standards.




                                                  13
       Case: 1:20-cv-02494 Document #: 1 Filed: 04/23/20 Page 14 of 19 PageID #:14




               f. Failing to provide a coat hook within the proper reach ranges for a person with a

                  disability in violation of 2010 ADAAG §§603, 603.4 and 308 and/or §§4.25.3,

                  4.2.5 and 4.1.3 of the 1991 ADA Standards.

               g. Failing to provide the correct height for a table surface or for a baby changing

                  table, in violation of 2010 ADAAG §§902, 902.1, 902.2, 902.3, and/or §4.32.4 of

                  the 1991 ADA Standards.

               h. Failing to provide the water closet in the proper position relative to the side wall

                  or partition in violation of 2010 ADAAG §§604 and 604.2 and/or §§4.16, 4.17.2

                  and 4.17.3 of the 1991 ADA Standards.

               i. Failing to provide proper signage for an accessible restroom or failure to redirect

                  a person with a disability to the closest available accessible restroom facility in

                  violation of 2010 ADAAG §§216, 216.2, 216.6, 216.8, 703, 703.1, 703.2, 703.5

                  and 703.7.2.1 and/or §§4.30 and 4.30.1 of the 1991 ADA Standards.

         29.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against

Plaintiff as a result of, inter alia, the following specific violation found at the Passenger Drop-

Off:

               a. Failing to provide a passenger loading zone with an access aisle marked with

                  striping in violation of 2010 ADAAG §§209, 209.1, 209.4, 503, 503.1, 503.3 and

                  503.3.3 and/or §§4.6, 4.6.1, 4.6.3 and 4.6.6 of the 1991 ADA Standards.

         30.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against




                                                   14
    Case: 1:20-cv-02494 Document #: 1 Filed: 04/23/20 Page 15 of 19 PageID #:15




Plaintiff as a result of, inter alia, the following specific violations found in the Men’s Restroom

at Pool Area:

           a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                exceeding the limits for a person with a disability in violation of 2010 ADAAG

                §§404, 404.1, 404.2, 404.2.9 and 309.4 and/or §4.13.11 of the 1991 ADA

                Standards.

           b. Failing to provide operable parts that are functional or are in the proper reach

                ranges as required for a person with a disability (missing stall handle) in violation

                of 2010 ADAAG §§309, 309.1, 309.3 and 309.4 and/or §§4.27, 4.27.3 and 4.27.4

                of the 1991 ADA Standards.

           c. Failing to provide the proper insulation or protection for the plumbing or other

                sharp or abrasive objects under a sink or countertop in violation of 2010 ADAAG

                §§606 and 606.5 and/or §4.24.6 of the 1991 ADA Standards.

           d. Failing to provide a urinal designed for a person with a disability where the rim

                height is no more than 17 inches from the finished floor in violation of 2010

                ADAAG §§605 and 605.2 and/or §§4.18, 4.18.2 and 4.22.5 of the 1991 ADA

                Standards.

           e. Providing grab bars of improper horizontal length or spacing on the back or side

                wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1, 604.5.2, 609 and 609.4

                and/or §§4.26 and 4.26.2 of the 1991 ADA Standards.

           f. Failing to provide toilet paper dispensers in the proper position in front of the

                water closet or at the correct height above the finished floor in violation of 2010

                ADAAG §§604, 604.7 and 309.4 and/or §4.16.6 of the 1991 ADA Standards.



                                                 15
    Case: 1:20-cv-02494 Document #: 1 Filed: 04/23/20 Page 16 of 19 PageID #:16




             g. Failing to provide a coat hook within the proper reach ranges for a person with a

                disability in violation of 2010 ADAAG §§603, 603.4 and 308 and/or §§4.25.3,

                4.2.5 and 4.1.3 of the 1991 ADA Standards.

       31.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against

Plaintiff as a result of, inter alia, the following specific violation found relating to the Inner Door

to the Pool Area:

             a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                exceeding the limits for a person with a disability in violation of 2010 ADAAG

                §§404, 404.1, 404.2, 404.2.9 and 309.4 and/or §4.13.11 of the 1991 ADA

                Standards.

       32.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against

Plaintiff as a result of, inter alia, the following specific violations found in the Bar and Bar Area:

             a. Providing counter heights exceeding 36 inches making it impossible to service a

                person with a disability in violation of 2010 ADAAG §§904, 904.4, 904.4.1 and

                904.4.2 and/or §§4.32.4, 5.2, 5.3 and 5.4 of the 1991 ADA Standards.

             b. Failing to provide the correct height for accessible seating or work surface use for

                person(s) with a disability at a bar or adjacent table in the bar area, a baby

                changing table, a recreational area or table area adjacent to a pool for food or

                beverage service, or at a computer work surface in violation of 2010 ADAAG

                §§902, 902.1, 902.2, 902.3, 305, 306 and/or §4.32.4 of the 1991 ADA Standards.




                                                  16
    Case: 1:20-cv-02494 Document #: 1 Filed: 04/23/20 Page 17 of 19 PageID #:17




               c. Failing to provide seating for a person with a disability that has the correct clear

                  floor space for forward approach in violation of 2010 ADAAG §§902, 902.2, 305

                  and 306 and/or §§4.2.4, 4.2.5, 4.32.2 and 4.5 of the 1991 ADA Standards.

               d. Failing to provide a sufficient amount of seating when dining surfaces are

                  provided for the consumption of food or drink for a person(s) with a disability in

                  violation of 2010 ADAAG §§226, 226.1, 902, 305 and 306 and/or §5.1 of the

                  1991 ADA Standards.

         33.      To the best of Plaintiff’s belief and knowledge, at the time of filing this lawsuit

Defendant has failed to eliminate the specific violations set forth in paragraphs 24 through 32

above.

         34.      Although Defendant is charged with having knowledge of the violations,

Defendant may not have had actual knowledge of said violations until this Complaint made

Defendant aware of same.

         35.      To date, the readily achievable barriers and violations of the ADA still exist and

have not been remedied or altered in such a way as to effectuate compliance with the provisions

of the ADA.

         36.      As the owner, lessor, lessee or operator of the Premises, Defendant is required to

comply with the ADA. To the extent the Premises, or portions thereof, existed and were

occupied prior to January 26, 1992, the owner, lessor, lessee or operator has been under a

continuing obligation to remove architectural barriers at the Premises where removal was readily

achievable, as required by 28 C.F.R. §36.402.

         37.      To the extent the Premises, or portions thereof, were constructed for occupancy

after January 26, 1993 the owner, lessor, lessee or operator of the Premises was under an



                                                   17
    Case: 1:20-cv-02494 Document #: 1 Filed: 04/23/20 Page 18 of 19 PageID #:18




obligation to design and construct such Premises such that it is readily accessible to and usable

by individuals with disabilities, as required by 28 C.F.R. §36.401.

       38.      Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 CFR §36.304, Defendant

was required to make the Premises, a place of public accommodation, accessible to persons with

disabilities by January 28, 1992. As of the date of the filing of this Complaint, Defendant has

failed to comply with this mandate.

       39.      Plaintiff has retained undersigned counsel for the filing and prosecution of this

action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs and expenses paid by

Defendant, pursuant to 42 U.S.C. §12205.

       40.      The violations alleged in paragraphs 24 through 32 above are readily achievable

to modify in order to bring the Premises or the Facility/Property into compliance with the ADA.

       41.      In the instances where the 2010 ADAAG Standards do not apply to the violations

listed in paragraphs 24 through 32 above, the 1991 ADA Standards apply.

       42.      Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

Plaintiff’s injunctive relief, including entering an Order to alter the Premises to make them

readily accessible to and useable by individuals with disabilities to the extent required by the

ADA and closing the Premises until the requisite modifications are completed.

       WHEREFORE, Plaintiff demands judgment against Defendant and requests the

following injunctive and declaratory relief:

             1. This Court declare that the Premises owned, operated and/or controlled by

                Defendant is in violation of the ADA;




                                                18
    Case: 1:20-cv-02494 Document #: 1 Filed: 04/23/20 Page 19 of 19 PageID #:19




           2. This Court enter an Order requiring Defendant to alter the Premises and/or its

               facilities to make them accessible to and usable by individuals with disabilities to

               the full extent required by Title III of the ADA;

           3. This Court enter an Order directing Defendant to evaluate and neutralize its

               policies, practices and procedures toward persons with disabilities, for such

               reasonable time so as to allow Defendant to undertake and complete corrective

               procedures to the Premises;

           4. This Court award reasonable attorneys’ fees, all costs (including, but not limited

               to the court costs and expert fees) and other expenses of suit to Plaintiff; and

           5. This Court award such other and further relief as it may deem necessary, just and

               proper.




Dated this 21st day of April, 2020.



                                              Law Offices of Robert M. Kaplan, P.C.
                                              Counsel for the Plaintiff
                                              1535 W. Schaumburg Rd., Suite 204
                                              Schaumburg, IL 60194
                                              Tel:  (847) 895-9151
                                              Fax: (847) 895-7320

                                              By: /s/ Robert M. Kaplan
                                                 Robert M. Kaplan, Esq.
                                                 IL Bar No.: 6206215
                                                 rmkap@robertkaplanlaw.com




                                                19
